Citation Nr: 1759721	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  06-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected residuals of left medial meniscectomy.

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent prior to December 8, 2008, and in excess of zero percent thereafter, for service-connected post-operative scar of the left knee.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the evaluation of the Veteran's residuals of left knee meniscectomy to 20 percent, effective November 19, 2001.  The Veteran timely appealed that decision.

During the pendency of the appeal, a July 2003 rating decision increased the Veteran's residuals of left knee meniscectomy to 30 percent disabling, effective November 19, 2001; a temporary total evaluation for convalescence was also assigned from March 8, 2002, to April 30, 2002, under 38 C.F.R. § 4.30.  Thereafter, the Veteran's residuals of left knee meniscectomy were reassigned the 30 percent evaluation beginning May 1, 2002.  That July 2003 rating decision additionally granted a separate 10 percent evaluation for left knee DJD, effective November 19, 2001.

The appeal also derives from an October 2004 rating decision which, in pertinent part, denied entitlement to a TDIU; the Veteran timely appealed that decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation).

The Veteran testified in a hearing before a Decision Review Officer (DRO) at the RO in March 2006; a transcript of that hearing is associated with the claims file.  He had also requested a hearing before a Veterans Law Judge, but subsequently withdrew that request in an April 2007 correspondence.

Additionally, in a March 2009 rating decision, the Veteran was granted a separate rating for post-surgical scar of his left knee, evaluated as 10 percent disabling from November 22, 2005, to December 7, 2008, and reduced to a noncompensable rating thereafter.  The March 2009 rating decision also proposed to reduce the evaluation of the service-connected residuals of left knee meniscectomy from 30 percent to 10 percent disabling.  The reduction was finalized in a September 2009 rating decision, at which time the Veteran's left knee meniscectomy was reduced to 10 percent disabling, effective December 1, 2009.

This case was initially before the Board in July 2008 when it was remanded for further development.  In a June 2010 decision, the Board determined that the reduction of the Veteran's rating for his residuals of left knee meniscectomy was improper and the 30 percent rating was restored.  Additionally, the Board denied entitlement to increased ratings for the service-connected residuals of left knee meniscectomy and left knee DJD in excess of 30 percent and 10 percent, respectively.  The June 2010 Board decision also remanded the claim of entitlement to an higher initial rating for post-surgical left knee scar for the issuance of a statement of the case (SOC); the claim of entitlement to a TDIU was remanded as it was inextricably intertwined with the initial rating claim.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an order that vacated the portion of the June 2010 Board decision which denied increased ratings for residuals of left medial meniscectomy and DJD of the left knee, and remanded the matters for readjudication consistent with the instructions outlined in a March 2011 Joint Motion for Partial Remand by the parties.

Pursuant to the Joint Motion, a May 2011 Board decision remanded the claims of entitlement to increased ratings for residuals of left medial meniscectomy and left knee DJD for further evidentiary development.  In a May 2015 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) continued the denials of increased ratings for residuals of left medial meniscectomy and left knee DJD, as well as entitlement to a TDIU.

Additionally, an SOC was issued in May 2015 as to the claim of entitlement to a higher initial rating for post-operative scar of the left knee.  The Veteran perfected an appeal as to the claim in a July 2015 VA Form 9.  A December 2016 SSOC continued the denial of the post-operative scar claim.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In March 2017, the Board remanded the claims on appeal in order to afford the Veteran with a videoconference hearing before a Veterans Law Judge.  He was scheduled to appear at the Columbia RO for the requested hearing; however, he failed to appear without explanation and has not since asked for it to be rescheduled.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

The Veteran was most recently afforded a VA examination in February 2015, pursuant to the May 2011 Board Remand, in order to assess the severity of his service-connected left knee disabilities including osteoarthritis and residuals of left medial meniscectomy.  The May 2011 Remand instructed that the Veteran be examined by a physician, with appropriate expertise; however, the record shows that the February 2015 VA examiner was a physician's assistant.  The May 2011 Remand additionally instructed that the examiner 'comment on whether the Veteran's left knee lacks natural knee action (as analogous to symptomatology noted in 38 C.F.R. § 4.71a, Diagnostic Code 5164).'  Unfortunately, the examiner failed to offer any such comment.  Perhaps most significantly, the examiner reported that the Veteran did not now or ever have a meniscal condition.  However, this finding is in direct conflict with the evidence of record which shows that the Veteran has twice undergone meniscal repair surgeries for meniscus tears, and is in fact service-connected for residuals of a left medial meniscectomy.

Thus, given the inadequacies of the February 2015 VA examination, the Board finds the evidence of record is insufficient to determine whether increased ratings are warranted for the service-connected residuals of left medial meniscectomy and DJD of the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the February 2015 VA examination, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate examination from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran's claims of entitlement to an increased rating for service-connected post-operative scar of the left knee and entitlement to a TDIU are intertwined with the matters of entitlement to higher ratings for service-connected residuals of left medial meniscectomy and DJD of the left knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claims of entitlement to an increased rating for service-connected post-operative scar of the left knee and entitlement to a TDIU must also be remanded and should also be addressed in any VA examination scheduled to assess the current severity of the service-connected residuals of left medial meniscectomy and DJD of the left knee.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected residuals of left medial meniscectomy, DJD of the left knee, and post-operative left knee scar.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

The VA examiner should also comment on whether the Veteran's left knee lacks natural knee action (as analogous to symptomatology noted in 38 C.F.R. § 4.71a, Diagnostic Code 5164).

In addition, the examiner should address the impact of residuals of left medial meniscectomy, DJD of the left knee, and post-operative left knee scar upon the Veteran's industrial activities, including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

